Citation Nr: 1449377	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-15 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for cancer of the tonsil (claimed as throat cancer), to include as due to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran submitted the July 2010 Radiation Dose Assessment Questionnaire within a year of the June 2010 rating decision, and so it is considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2014). 

In June 2014, the Veteran testified at a travel Board hearing over which the undersigned Veterans Law Judge presided, and the transcript of that hearing has been associated with the claims file.

The Board also notes that, in addition to the paper claims file, there is an electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents reveals that certain documents, including the November 2013 hearing transcript and VA treatment records, are relevant to the issues on appeal.  As such, these virtual files have been considered in the adjudication of the Veteran's claims.


FINDING OF FACT

The Veteran's cancer of the tonsil manifested decades after service, there is no dose estimate from a "credible source" that shows in-service exposure to ionizing radiation, and there is no competent and credible evidence of record that otherwise shows that the Veteran's disorder is due to service.  





CONCLUSION OF LAW

The requirements for establishing service connection for cancer of the tonsil have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121.

In this case, in a December 2009 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  Additionally, in January 2010, the RO provided the Veteran with notice regarding what would be necessary to grant service connection on the basis of exposure to radiation.  The case was first adjudicated in June 2010.   

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records and service personnel records, VA treatment records, and hearing testimony.  The RO also contacted appropriate official sources to verify whether and the extent to which the Veteran was exposed to ionizing radiation.  As discussed below, a dose estimate from a credible source is not of record.  Thus, an in-service event has not been substantiated.  In the absence of an in-service event, there is no reasonable possibility that a medical opinion can credibly link the current disorder to service.  Thus, a VA opinion is not necessary to decide the claim.  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the Veteran's representative asked specific questions directed at identifying information required to substantiate the Veteran's claims.  The VLJ specifically sought to identify pertinent evidence not currently associated with the claims file, and the Veteran also volunteered his treatment history.  Accordingly, the Veteran is not shown to be prejudiced on this basis. 

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the record fails to show harmful error under Bryant as the development (medical examination and nexus opinion) necessary to substantiate the claim was conducted.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).

As discussed above, the VCAA provisions have been considered and complied with. The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran was an active participant in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits. See Dingess, supra; see also ATD Corp. v. Lydall, Inc.., 159 F.3d 534, 549 (Fed. Cir. 1998).

Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and malignant tumors become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in several different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service-connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  The fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.  Id.  Finally, for certain chronic diseases, service connection may be assigned on a presumptive basis if the condition is manifested to a compensable degree within a prescribed period, generally one year, following discharge from service.  38 C.F.R. § 3.309(a).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity."  Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946. 38 C.F.R. § 3.309(d)(i), (ii) (2014).

Diseases presumptively service-connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one of the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) all forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) thyroid cancer; (iii) breast cancer; (iv) lung cancer; (v) bone cancer; (vi) liver cancer; (vii) skin cancer; (viii) esophageal cancer; (ix) stomach cancer; (x) colon cancer; (xi) pancreatic cancer; (xii) kidney cancer; (xiii) urinary bladder cancer; (xiv) salivary gland cancer; (xv) multiple myeloma; (xvi) posterior subcapsular cataracts; (xvii) non-malignant thyroid nodular disease; (xviii) ovarian cancer; (xix) parathyroid adenoma; (xx) tumors of the brain and central nervous system; (xxi) cancer of the rectum; (xxii) lymphomas other than Hodgkin's disease; (xxiii) prostate cancer; and (xxiv) any other cancer.  38 C.F.R. § 3.311(b)(2). 

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 C.F.R. § 3.311(a)(2) (2014).

Background

The Board has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his cancer of the tonsils is due to his period of service; specifically, he claims that he was exposed to radiation while he was stationed in Germany and that he developed the cancer as a result.  The Veteran does not contend that his cancer of the tonsil or symptoms associated with it first manifested in service or during the one year period following his discharge from service and continued ever since service.

The Veteran's service treatment records and service personnel records indicate that he served in Germany from August 1969 to March 1971.  However, there is no record of any complaints, diagnoses, or treatment for cancer of the tonsil.  There are also no service department records that show in-service radiation exposure.

Post-service VA treatment records dated from September 2009 reflect that the Veteran received a diagnosis of cancer of the tonsil followed by treatment for the disease.  The evidence reflects that the Veteran was first diagnosed in September 2009, after a pathology intraprocedural assessment of specimen adequacy revealed that the condition was squamous cell carcinoma.  

The Veteran testified before a video Board hearing in November 2013.  During his testimony, the Veteran stated that while he was serving in Germany he was tasked with "maintaining nuclear warheads."  In the pursuance of his duties, the Veteran told the undersigned that he cleaned up "leaks" from the warheads without any protective clothing or hazardous material suits.  He also told the undersigned that there were not safety measures, including dosimeters, at the site, and that the Geiger counter did not work.  He went on to state that he was at Deusen base, which he stated was "top secret" and "not documented."  The Veteran testified that when he cleaned the warheads and got any of the detritus on his hands, that his fingers would become white and "burn."  He stated that while serving there, they would check on the warheads every hour on the hour, and that he was stationed there for about a year and a half.  

In a December 2009 treatment note, the clinician noted that the Veteran believed that his cancer may have been due to his exposure to radiation when he worked with nuclear warheads during his period of service.  Otherwise, the VA treatment records are absent any indication that the Veteran's cancer of the tonsil is at all related to service.  

In January 2010, the RO/AMC completed a PIES request for a DD 1141 and/or records of exposure to radiation; a negative response was received in the same month.  

Then, in February 2010, the Veteran submitted documents in support of his claim for service connection as due to radiation.  In addition to the radiation risk activity information sheet, the Veteran included a letter detailing his experience.  In the letter, he wrote that while in service he guarded and maintained the nuclear warhead.  He indicated that he painted, cleaned, and ensured that the warheads were in proper condition.  The Veteran explained that there was no "Geiger counter" in the area where he was working.  The Veteran also submitted several lay statements from individuals who detailed their personal observations of the Veteran following his diagnosis of cancer. 

Next, in August 2010, the RO/AMC requested from the U.S. Army Ionizing Radiation Dosimetry Center a DD 1141, Record of Exposure to Ionizing Radiation or equivalent record of occupational radiation exposure.  In September 2010, the Army Dosimetry Center sent a response indicating that there were no records located for the Veteran when the files were searched using the personal information provided by the RO/AMC.  

In response to the rating decision denying his claim, the Veteran submitted a notice of disagreement in October 2011, in which he maintained that he had been exposed to radiation when he maintained the nuclear warheads.  

Finally, in February 2012, the RO/AMC deferred the Veteran's rating in order to request verification of exposure to ionizing radiation and/or dosimetry information and to verify the information the Veteran provided regarding his duties that involved guarding and maintaining nuclear warheads from the U.S. Army Medical Command.  In April 2012, the RO/AMC requested the information from the U.S. Army Medical Command.  In the request, the RO/AMC indicated that the Veteran is claiming service connection based on exposure to radiation while performing military duties.  It went on to request a DD 1141, Record of Exposure to Ionizing Radiation or an equivalent record of occupational radiation exposure.  A response was received from the Propency Office for Preventative Medicine in May 2012.  The letter states that it serves as a reply to the request for a DD 1141 for the Veteran.  The letter goes on to state that in searching for the information, it was noted that in September 2010, the Army Dosimetry Center attempted to locate the requested documentation for the Veteran.  The letter essentially indicates that the Army Dosimetry Center is the same location where the U.S. Army Medical Command would seek those records; it would take no further action.  The letter goes on to inform the RO/AMC that if a dose reconstruction (dose estimate) is needed in the future, the RO/AMC should submit that request.  And, in May 2012, the RO/AMC issued a formal finding of the unavailability of records of exposure to ionizing radiation and sent the Veteran a letter informing him of this fact.  The letter informed the Veteran that a decision would be made if information confirming the Veteran's exposure to radiation was not received.    

Analysis

Regarding entitlement to service connection on a presumptive basis for radiation-exposed veterans, the Board notes that cancer of the pharynx is a disease that is presumptively service-connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2).  And given that the Veteran is diagnosed with cancer of the tonsil, the Board finds that cancer of the tonsil is comparable with cancer of the pharynx.  However, the Veteran's period of active service is not credibly shown to include participation in a "radiation-risk activity" as defined under 38 C.F.R. § 3.309(d)(ii).  During the course of the appeal, the Veteran had at one point maintained that he was also involved in the testing of a warhead.  See June 2012 VA Form 9.  The Veteran did not make this assertion at the hearing.  Rather, his testimony was consistent with previous statements he made prior to the June 2012 statement.  Searches conducted by appropriate official sources showed no evidence of ionizing exposure.  Consequently, there is no credible evidence of the Veteran's onsite participation in a test involving the atmospheric detonation of a nuclear device.  Therefore, he does not meet the criteria of being a "radiation-exposed veteran" as required under 38 C.F.R. § 3.309(d)(i) for entitlement to presumptive service connection.  Thus, service connection is not warranted on a presumptive basis for the Veteran's cancer of the tonsil.

In accordance with 38 C.F.R. § 3.311, the RO/AMC conducted appropriate development regarding the Veteran's cancer of the tonsil, as it is considered a radiogenic disease.  The RO/AMC's development included a request to the U.S. Army Ionizing Radiation Dosimetry Center and the U.S. Army Medical Command for the Veteran's DD Form 1141, Record of Occupational Exposure to Ionizing Radiation or an equivalent record of occupational radiation exposure.  No such document was ever procured.  Thereafter, as noted above, the RO/AMC issued a formal finding of unavailability of any record documenting such exposure.  Furthermore, the Board notes that while the Veteran provided his hypothetical dose regarding his exposure to radiation, under 38 C.F.R. § 3.311(a)(3)(ii) a dose estimate must come from a "credible source," which means that it must be prepared by a person or persons certified by an appropriate professional body in the field of health physics, nuclear medicine or radiology and based on the facts and circumstances of the particular claim.  While the Veteran contends that his cancer of the tonsil is due to his exposure to ionizing radiation, the regulation specifically provides that a dose estimate of exposure to ionizing radiation must come from a "credible source."  The Veteran is not otherwise shown to possess any specialized training in the medical field to provide a competent medical opinion on this point.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the allegation of in-service exposure to ionizing radiation is not substantiated.  In the absence of an in-service event, there can be no credible link between the current disorder and service.  

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran's cancer of the tonsil was not present in service, and there is no competent and credible evidence indicating his cancer of the tonsil manifested to a compensable degree within a year following discharge from service.  Likewise, the weight of the competent and probative evidence does not show this disability is related to the Veteran's service, to include his alleged exposure to ionizing radiation therein.  Accordingly, service connection for cancer of the tonsil is not warranted on any basis.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).





ORDER

Entitlement to service connection for cancer of the tonsil, to include as due to exposure to ionizing radiation, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


